UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-4583



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


TYEESHA ANN BURL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00329-RBH)


Submitted:    July 31, 2007                  Decided:   August 15, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan Scott Gasser, Assistant
United States Attorney, Columbia, South Carolina; William Earl Day,
II, Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyeesha Ann Burl appeals her twelve month and one day

sentence following her guilty plea and conviction for conspiracy to

commit bank fraud.         Her attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).          Though notified of her

opportunity to file a pro se supplemental brief, Burl has not done

so.   The Government has declined to file a reply brief.         Finding no

reversible error, we affirm.

           Burl suggests that the district court erred by not fully

complying with Fed. R. Crim P. 11 at the guilty plea hearing.             The

transcript of the Rule 11 hearing discloses that the district court

meticulously followed Rule 11 to ensure Burl would fully understand

the significance of her guilty plea and that the plea was knowing

and voluntary.       After questioning Burl about the charges, her

attorney’s services, the rights that she was giving up by pleading

guilty, the advisory guidelines ranges, the maximum penalties, and

relevant conduct, the court found Burl fully competent and capable

of entering an informed plea.         The district court fully complied

with its Rule 11 obligations and we find this issue meritless.

           Burl also suggests that the district court erred by

imposing an unreasonable sentence.           After United States v. Booker,

543 U.S. 220 (2005), a district court is no longer bound by the

range   prescribed    by    the   sentencing    guidelines.    However,   in

imposing a sentence post-Booker, courts still must calculate the


                                     - 2 -
applicable guideline range after making the appropriate findings of

fact and consider the range in conjunction with other relevant

factors under the guidelines and § 3553(a).         United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).    This court will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).         “[A]

sentence    within   the   proper   advisory   Guidelines   range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see also Rita v. United States, 127 S. Ct.

2456 (2007).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’” Moreland,

437 F.3d at 432 (quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

            Here, the district court sentenced Burl post-Booker and

appropriately treated the guidelines as advisory.           The court

sentenced Burl after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Burl’s twelve month and one day sentence is within the appropriate

guidelines range and is well below the five-year statutory maximum

sentence.   See 18 U.S.C. § 371 (2000).


                                - 3 -
              Burl objected to the use of relevant conduct in factoring

her guidelines sentencing range.            The Government also objected to

a reduction under USSG § 3E1.1 for acceptance of responsibility,

arguing that Burl was falsely denying relevant conduct.                     The court

heard evidence from Government witnesses about Burl and her co-

conspirator’s conduct in each of the dismissed counts.                      The court

found the testimony offered in support of the relevant conduct

reliable and credible and that Burl committed the offenses in six

of the thirteen counts.        Burl offers no evidence beyond her self-

serving denial of the conduct to counter the evidence put forth at

the    sentencing   hearing.        Moreover,         Burl   waived   the    right    to

challenge inclusion of relevant conduct to enhance her sentence in

her plea agreement and agreed that she understood this waiver at

her Rule 11 hearing.

              Finally, the court explained that this case involved a

“lot    of   fraud,”   and   that   Burl    had       a   prior   criminal    record.

Specifically, the court explained that it had considered the

§   3553(a)    factors   and   looked      at    the      characteristics     of     the

defendant, the need to promote respect for the law, and to provide

just    punishment.      Neither     Burl       nor    the   record   suggests       any

information so compelling as to rebut the presumption that her

sentence was reasonable.        Therefore, we conclude the sentence was

reasonable.




                                      - 4 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Burl’s conviction and sentence.        This court

requires that counsel inform Burl, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Burl requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Burl.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 5 -